Exhibit 10.1

Arena Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan

2007 Performance-Based

Restricted Stock Unit Grant Agreement

THIS GRANT AGREEMENT (this “Agreement”), effective as of
                        (the “Grant Date”) between Arena Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and                         (the
“Participant”).

1.             Grant of Restricted Stock Units.  The Company hereby grants to
the Participant                 Restricted Stock Units.  Each Restricted Stock
Unit shall be deemed to be the equivalent of one Share.

2.             Subject to the Plan.  This Agreement is subject to the provisions
of the Arena Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan (the “Plan”)
and, unless the context requires otherwise, terms used herein shall have the
same meaning as in the Plan.  In the event of a conflict between the provisions
of the Plan and this Agreement, the Plan shall control.  Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

3.             Account.  The Company shall credit to a bookkeeping account (the
“Account”) maintained by the Company for the Participant’s benefit the
Restricted Stock Units.  On each date that cash dividends are paid on the
Shares, the Company will credit the Account with a number of additional
Restricted Stock Units equal to the result of dividing (i) the product of the
total number of Restricted Stock Units credited to the Account on the record
date for such dividend and the per Share amount of such dividend by (ii) the
Fair Market Value of one Share on the date such dividend is paid by the Company
to stockholders.  The additional Restricted Stock Units shall be or become
vested to the same extent as the Restricted Stock Units that resulted in the
crediting of such additional Restricted Stock Units.

4.             Vesting.  Except as provided in Sections 6(b), 6(c) and 10 of
this Agreement, provided (i) the Committee determines that one or more of the
Performance Goals are achieved on or before February 26, 2012 and (ii) the
Participant is an Employee or, if applicable, a Director, on February 26, 2012,
the Restricted Stock Units shall vest in the following percentages:

Number of

 

Vested Restricted

 

Performance Goals Achieved

 

Stock Units

 

1

 

25

%

2

 

50

%

3

 

75

%

4

 

100

%

 


--------------------------------------------------------------------------------


For purposes of this Section 4, the “Performance Goals” are as follows:

1.             Approval of lorcaserin (the Company’s drug candidate for obesity)
by the U.S. Food and Drug Administration, which approval continues to be in
effect on the applicable vesting date;

2.             Net sales of lorcaserin by the Company or, if applicable, its
partners or licensors, equal to $250,000,000 during any consecutive six-month
period, determined in accordance with Generally Accepted Accounting Principles
and consistent with the Company’s or the partners’ or licensors’ revenue
recognition policies;

3.             One successful phase 3 (as defined by 21 C.F.R. section
312.21(c)) clinical trial of a drug candidate (other than lorcaserin) of the
Company or, if applicable, under one of its partnerships or license
arrangements. “Successful” means the phase 3 clinical trial results meet the
primary efficacy endpoint and could be used, or were used, as a pivotal study in
support of a New Drug Application; and

4.             Successful phase 2 (as defined by 21 C.F.R. section 312.21(b))
clinical trials on two drug candidates (other than lorcaserin or a drug
candidate that satisfied goal 3 above) of the Company or under one of its
partnerships or license arrangements. “Successful” means either that (i) there
were statistically significant efficacy results and such results support
proceeding with an additional phase 2 or a phase 3 (as defined by 21 C.F.R.
section 312.21(b) or (c), respectively) clinical trial or (ii) screening of
patients in a phase 3 clinical trial has been commenced.

The Committee shall have the right to determine, in its sole and exclusive
discretion, whether a Performance Goal has been achieved.  In addition, the
Committee reserves the right to reasonably determine, in its sole and exclusive
discretion, whether a Performance Goal is not achievable on or before February
26, 2012.  If the Committee determines that a particular Performance Goal is not
achievable on or before February 26, 2012, then the number of Restricted Stock
Units subject to this Agreement shall be reduced, as applicable, to reflect the
failure to achieve such Performance Goal, and the Restricted Stock Units
associated with achieving such Performance Goal will expire immediately upon
such determination.

5.             Capitalization Adjustments. The number of Restricted Stock Units
credited to the Account shall be equitably and appropriately adjusted as
provided in Section 12.2 of the Plan.

6.             Termination of Employment.

(a)  Termination of Employment Other Than Due to Death or Disability.  In the
event the Participant ceases to be an Employee and, if applicable, a Director,
for any reason other than as a result of death or Disability, the Restricted
Stock Units credited to the Account that were not vested on the date of such
termination shall be immediately forfeited.

(b)  Death.  In the event of the Participant’s death, provided that one or more
of the Performance Goals has been achieved on or before such date, the number of
Restricted Stock

2


--------------------------------------------------------------------------------


Units credited to the Account that would vest had the Participant remained an
employee of the Company through February 26, 2012 (based on the achievement of
only those Performance Goals actually achieved as of the date of death) shall
instead vest immediately upon the date of such Participant’s death or, if
applicable, the date after such death that the Committee determines the
Performance Goals had been achieved as of the date of death.

(c)  Disability. In the event that the Participant ceases to be an Employee by
reason of Disability, provided that one or more of the Performance Goals has
been achieved on or before such date, the number of Restricted Stock Units
credited to the Account that would vest had the Participant remained an employee
of the Company through February 26, 2012 (based on the achievement of only those
Performance Goals actually achieved as of the date of Disability) shall instead
vest immediately upon the date of Disability or, if applicable, the date after
such disability that the Committee determines the Performance Goals had been
achieved as of the date of Disability.  For purposes of this Agreement,
“Disability” shall mean the Participant’s becoming disabled within the meaning
of Section 22(e)(3) of the Code, or as otherwise determined by the Committee in
its discretion. The Committee may require such proof of Disability as the
Committee in its sole and absolute discretion deems appropriate and the
Committee’s determination as to whether the Participant has incurred a
Disability shall be final and binding on all parties concerned.

7.             Payment of Shares.  The Company shall make a payment to the
Participant of Shares based on the number of the vested Restricted Stock Units
credited to the Participant’s Account upon the date the Restricted Stock Units
vest.  Notwithstanding the foregoing, in the event that the Company determines
that any Shares are scheduled under this Agreement to be delivered on a day (the
“Original Distribution Date”) on which a sale by the Participant of Shares would
violate any of the provisions of the federal securities laws (or any Company
policy related thereto), as determined by the Company, then such Shares shall
not be delivered on such Original Distribution Date and shall instead be
delivered as soon as practicable on the date on which the sale of Shares would
not be a violation of the federal securities laws (or a related Company policy);
provided, however, that in no event shall the delivery of the Shares be delayed
pursuant to this provision beyond the later of: (a) December 31st of the same
calendar year of the Original Distribution Date, or (b) the 15th day of the
third calendar month following the Original Distribution Date.

The Participant may elect, in accordance with procedures adopted by the Company,
to change the payment date determined in accordance with the first sentence of
the preceding paragraph by written notice to the Company at least 12 months
prior to the payment date, provided that the new payment date must be at least
five years after the previously applicable payment date.

8.             Form of Payment.  Payments pursuant to Section 7 shall be made in
Shares equal to the number of vested Restricted Stock Units credited to the
Account.  Payment shall be made as soon as practicable after the applicable
payment date, but in no event later than 30 days after the date established
pursuant to Section 7.

3


--------------------------------------------------------------------------------


9.             Beneficiary.  In the event of the Participant’s death prior to
payment of the Restricted Stock Units credited to the Account, payment shall be
made to the last beneficiary designated in writing that is received by the
Company prior to the Participant’s death or, if no designated beneficiary
survives the Participant, such payment shall be made to the Participant’s
estate.

10.          Change in Control; Corporate Transaction.

(a)  Effect of Change in Control on Restricted Stock Units.  In the event of a
Change in Control, the Surviving Corporation or the Parent Corporation, if
applicable, may assume or substitute for the Restricted Stock Units credited to
the Account on substantially the same terms and conditions (which may include
payment in shares of the common stock of the Surviving Corporation or the Parent
Corporation).  In the event of a Change in Control, to the extent the Surviving
Corporation or the Parent Corporation, if applicable, does not assume or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the Surviving Corporation or the Parent Corporation),
that portion of the Restricted Stock Units that would have vested had (i) the
Surviving Corporation or the Parent Corporation, if applicable, assumed the
Restricted Stock Units and (ii) the Participant remained an Employee through
February 26, 2012 (based in the achievement of only those Performance Goals
actually achieved as of the date of the Change in Control), shall become vested
immediately prior to the Change in Control, provided the Participant is then an
Employee or, if applicable, a Director.  In the event of a Change in Control, to
the extent the Surviving Corporation or the Parent Corporation, if applicable,
does assume or substitute for the Restricted Stock Units credited to the Account
on substantially the same terms and conditions (which may include payment in
shares of the common stock of the Surviving Corporation or the Parent
Corporation) and within 24 months thereafter the Participant ceases to be an
Employee by reason of (x) an involuntary termination without Cause, or (y) a
voluntary termination in connection with a Relocation Requirement, that portion
of the Restricted Stock Units that would have vested had (I) the Surviving
Corporation or the Parent Corporation, if applicable, assumed the Restricted
Stock Units and (II) the Participant remained an Employee through February 26,
2012 (based in the achievement of only those Performance Goals actually achieved
as of the date of such termination), shall become fully vested on the date
Participant ceases to be an Employee.

For purposes of this Agreement (i) if the Company is the Surviving Corporation
or the Parent Corporation, if applicable, it shall be deemed to have assumed the
Restricted Stock Units unless it takes explicit action to the contrary; (ii)
“Relocation Requirement” shall mean a requirement by the Company, the Surviving
Corporation or an affiliate thereof that the Participant be based anywhere more
than fifty (50) miles from both the Participant’s primary office location at the
time of the Change in Control and the Participant’s principal residence at the
time of the Change in Control; and (iii) “Cause” shall mean: a finding by the
Committee that the Participant has breached his or her employment agreement with
the Company, or has been engaged in disloyalty to the Company, including,
without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his or her employment, or has

4


--------------------------------------------------------------------------------


disclosed trade secrets or confidential information of the Company to persons
not entitled to receive such information, or has breached any written
noncompetition or nonsolicitation agreement between the Participant and the
Company or has engaged in such other behavior detrimental to the interests of
the Company as the Committee determines.

(b)  Effect of Corporate Transaction on Restricted Stock Units.  In the event of
a Corporate Transaction that is not a Change in Control, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume, continue or substitute for the
Restricted Stock Units credited to the Account on substantially the same terms
and conditions (which may include payment in shares of the common stock of the
surviving corporation, acquiring corporation, or the surviving or acquiring
corporation’s parent company).   In the event of a Corporate Transaction that is
not a Change in Control, then notwithstanding Section 11 of the Plan and
paragraph (a) of this Section, to the extent that the surviving corporation or
acquiring corporation (or its parent company) does not assume, continue or
substitute for the Restricted Stock Units credited to the Account on
substantially the same terms and conditions (which may include payment in shares
of the common stock of the surviving corporation, acquiring corporation, or the
surviving or acquiring corporation’s parent company), then that portion of the
Restricted Stock Units that would have vested had (i) the Surviving Corporation
or the Parent Corporation, if applicable, assumed the Restricted Stock Units and
(ii) the Participant remained an Employee through February 26, 2012 (based in
the achievement of only those Performance Goals actually achieved as of the date
of the Corporate Transaction), shall become fully vested immediately prior to
the Corporate Transaction if the Participant is then an Employee or, if
applicable, a Director.

For purposes of this Agreement, “Corporate Transaction” means (i) the
consummation of a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or (ii) the consummation of a
merger, consolidation or similar transaction following which the Company is the
surviving corporation but the Shares outstanding immediately preceding the
merger, consolidation or similar transaction are converted or exchanged by
virtue of the merger, consolidation or similar transaction into other property,
whether in the form of securities, cash or otherwise.  Notwithstanding the
foregoing, a “Corporate Transaction” shall not include a transaction that is
effected exclusively for the purpose of changing the domicile of the Company.

(c)  Other Agreement or Plan.  The provisions of this Section, shall not be
superseded by the specific provisions, if any, of a written employment or
severance agreement between the Participant and the Company or a severance plan
of the Company covering the Participant, including a change in control severance
agreement or plan, even if such a provision in such other agreement or plan
provides a greater benefit to the Participant.

11.          Source of Payments.  The Participant’s right to receive payment
under this Agreement shall be an unfunded entitlement and shall be an unsecured
claim against the general assets of the Company.  The Participant has only the
status of a general unsecured creditor hereunder, and this Agreement constitutes
only a promise by the Company to pay the value of the Account on the payment
date.

5


--------------------------------------------------------------------------------


12.          Nontransferability.  Except to the extent and under such terms and
conditions as determined by the Committee, the Restricted Stock Units shall not
be transferable otherwise than by will or the laws of descent and distribution
or as provided in Section 9.

13.          Withholding.   The Participant agrees to pay to the Company, or to
make satisfactory arrangement with the Company for payment of, any federal,
state or local taxes, if any, required by law to be withheld in respect of the
payment of the Restricted Stock Units. The Participant hereby agrees that the
Company may withhold from Participant’s wages or other remuneration the
applicable taxes. At the discretion of the Company, the applicable taxes may be
withheld in kind from the Shares otherwise deliverable to the Participant on the
payment of the Restricted Stock Units.

14.          No Rights of a Stockholder.  The Participant shall not have any of
the rights of a stockholder with respect to the Shares subject to the Restricted
Stock Units until such Shares have been issued.

15.          Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail postage prepaid.  Notice by mail shall be
deemed delivered at the time and on the date the same is postmarked.

Notices to the Company should be addressed to:

Arena Pharmaceuticals, Inc.

6166 Nancy Ridge Drive

San Diego, California 92121

Attention:  Chief Financial Officer

With a copy to:  General Counsel

Notices to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.

The Company or the Participant may by writing to the other party, designate a
different address for notices.

If the receiving party consents in advance, notice may be transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.  Such notices shall be deemed delivered when
received.

16.              Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

6


--------------------------------------------------------------------------------


17.              Governing Law.  This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, other than
its conflict of laws principles.

18.              Agreement Not a Contract.  This Agreement (and the grant of
Restricted Stock Units) is not an employment or service contract, and nothing in
this Agreement shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an Employee, or of the Company or a Subsidiary
to continue Participant’s service as an Employee.  The grant of the Restricted
Stock Units, or any modification thereof, is not is intended to confer, nor
shall it be construed to confer, any legal or equitable rights to continued
employment.  Participant’s employment shall remain at-will, if applicable, and
subject to termination by the Company at any time, with or without cause or
notice.

19.              Entire Agreement; Modification.  This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto, and may be rescinded only
by a written agreement executed by both parties.

7


--------------------------------------------------------------------------------


20.              Compliance with Section 409A of the Code.

(a)  Automatic Delay of Payment.  Notwithstanding anything contained in this
Agreement to the contrary, if the Company determines that as of the date of
payment the Participant is a “specified employee” (as such term is defined under
Section 409A of the Code), any Shares (or shares of the common stock of the
successor company in the event of a Change in Control) payable by reason of the
Participant’s termination of employment with the Company and its Subsidiaries
for any reason other than death or “disability” (as such term is defined under
Section 409A of the Code) will not be paid until the date that is six months
following the date of termination of employment (or such earlier time permitted
under Section 409A of the Code without the imposition of any accelerated or
additional taxes under Section 409A of the Code).

(b)  General. This Agreement is intended to comply and shall be administered in
a manner that is intended to comply with section 409A of the Code and shall be
construed and interpreted in accordance with such intent.  Payment under this
Agreement shall be made in a manner that will comply with section 409A of the
Code, including regulations or other guidance issued with respect thereto, as
determined by the Committee.  Any provision of this Agreement that would cause
the payment or settlement thereof to fail to satisfy section 409A of the Code
shall be amended to comply with section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under section 409A of the Code.

21.              Severability.  If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Participant

 

8


--------------------------------------------------------------------------------